Opinion of the court by
The same question is involved in these cases as was the subject of controversy in the case of the State MutualInsurance Company v. E. O. Clevenger, cause No. 1852, reported immediately following these cases, and by agreement of counsel the same briefs were to be considered in each of these cases. Upon the authority of The State Mutual Insurance Company v.Clevenger, No. 1852, the judgment of the probate court in each of these cases is reversed, and the cause remanded with directions to overrule the demurrer to the plaintiff's petition.
All the Justices concurring *Page 49